*469Concurring Opinion by
Judge Mencer:
Since Article I, Section 103.21 of Middletown Township’s zoning ordinance defines a trailer camp as “a lot or premises used for occupancy by two (2) or more trailers,” I concur in the reasoning and result reached in this case.
However, I am of the view that “trailer camp” is a term of art which is different from either, a “trailer park” or “mobile home park.”
A “trailer camp” indicates a place where people go with the intent to stay only a week or two. The very word “camp” means, according to Webster’s New Encyclopedic International Dictionary (1966), “a place of temporary shelter, lodging or residence” or “areas designed for rest or recreation.” In a trailer camp, the children, if any, do not attend the local schools. The parents pay no school tax in that location, and the owners do not consider the trailer to be their home or domicile.
A “mobile home park” or “trailer park,” on the other hand, indicates something entirely different. This type of trailer or mobile home is designed to serve as one’s permanent living quarters and is not the type of vehicle one hauls around when wishing to spend a week away from home on vacation or travel. This vehicle has an address and the people living there are usually subject to local taxation.
Even though, in the ordinance in question, the word “trailer,” as defined, may include the types of trailers found in both trailer camps and trailer parks, I am of the view that the word “camp,” when used in conjunction with the word “trailer,” signifies something other than a trailer park or mobile home, park.
Judge Williams joins in this concurring opinion.